UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 26, 2012 USEC Inc. (Exact name of registrant as specified in its charter) Delaware 1-14287 52-2107911 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2 Democracy Center 6903 Rockledge Drive Bethesda, MD 20817 (301) 564-3200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The Company held its Annual Meeting on April 26, 2012.As of the record date, March 2, 2012, there were 122,073,407 shares of common stock outstanding, each entitled to one vote.79.4% of those shares were represented at the Annual Meeting. At the Annual Meeting, USEC’s shareholders voted on four proposals and cast their votes as described below.The proposals are described in detail in the Company’s Proxy Statement. Proposal 1 USEC’s shareholders elected ten directors (listed below) to hold office until the next annual meeting of shareholders and until his or her successor is elected and has qualified.There were no abstentions.The number of votes cast for or withheld and the broker non-votes were as follows: Name Votes For Votes Withheld Broker Non-Votes James R. Mellor, Chairman Joyce F. Brown Sigmund L. Cornelius Joseph T. Doyle H. William Habermeyer William J. Madia W. Henson Moore Walter E. Skowronski M. Richard Smith John K. Welch Proposal 2 USEC’s shareholders cast their votes with respect to the advisory approval of the Company’s executive compensation as set forth below: Votes For Votes Against Abstentions Broker Non-Votes Proposal 3 USEC’s shareholders approved the Tax Benefit Preservation Plan as set forth below: Votes For Votes Against Abstentions Broker Non-Votes Proposal 4 USEC’s shareholders ratified the appointment of PricewaterhouseCoopers LLP as the Company’s independent auditors for 2012 as set forth below: Votes For Votes Against Abstentions Broker Non-Votes 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. USEC Inc. April 26, 2012 By: /s/ John C. Barpoulis John C. Barpoulis Senior Vice President and Chief Financial Officer (Principal Financial Officer)
